IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Marriage of:                  )        No. 81966-6-I
                                                   )
KATHRYN M. COX,                                    )
                                                   )
                          Appellant,               )
                                                   )        DIVISION ONE
                          and                      )
                                                   )
JOHN JOSEPH COX,                                   )
                                                   )        PUBLISHED OPINION
                          Respondent.              )
                                                   )

       MANN, C.J. — Kathryn Cox appeals the trial court’s order issuing a writ of

restitution. The order stems from a dissolution proceeding between Kathryn and John

Cox. Kathryn 1 argues that the trial court did not have subject matter jurisdiction to issue

the writ, that the writ was an improper form of relief, and that the court lacked authority

to enter contempt sanctions. We affirm.

                                               FACTS

       Kathryn and John Cox married in 1986. Kathryn petitioned for dissolution in

2016. Following a bench trial, the trial court entered a decree of dissolution in July

2017. The decree ordered that Kathryn and John’s family home “shall be listed for sale

with an agreed upon real estate agent within 90 days of the date of entry of this order.”


       1   We refer to the parties by their first names for clarity. We intend no disrespect.
No. 81966-6-I/2


The order further stated “both spouses shall promptly execute all documents necessary

to facilitate the sale of the Real Property” and take no action “further encumber[ing] the

Real Property.” All decisions regarding the sale were to “be made by the parties jointly

and promptly, without unreasonable delay, and with any disputes submitted to

arbitration.” Pending sale, Kathryn and John were to hold the home in “equal shares, as

Tenants in Common (without right of survivorship).” The court permitted Kathryn to

“occupy the [home] pending sale,” but she was to “maintain it in reasonable show

condition and facilitate showings at reasonable times.”

       Kathryn appealed the final decree to this court which affirmed the trial court’s

decision in an unpublished decision. In re Marriage of Cox, No. 77634-7-I (Wash. Ct.

App. June 10, 2019) (unpublished), https://www.courts.wa.gov/opinions/pdf/776347.pdf.

       Kathryn has refused to leave the home since entry of the dissolution decree in

2017. Following entry of this court’s mandate, John attempted to enforce the decree

and facilitate sale of the home. On March 4, 2020, the trial court granted John’s motion

to compel arbitration. On March 13, 2020, the arbitrator granted John’s request to

enforce the decree and ordered the sale of the home, requiring that John and Kathryn

sign a listing agreement within 10 days of the decision. Despite the arbitrator’s order,

Kathryn continued to occupy and inhibit the sale of the home.

       On April 18, 2020, John sought a second arbitration. The arbitrator granted

John’s request for an order appointing a special master to sign “any and all documents”

on behalf of Kathryn to effectuate the sale of the home. Despite two arbitrations,

Kathryn continued to occupy and inhibit the sale of the home.




                                            -2-
No. 81966-6-I/3


       On June 17, 2020, John sought a third arbitration. The arbitrator entered an

order requiring that Kathryn vacate the home by no later than July 27, 2020. The

arbitrator further determined that should Kathryn fail to vacate the property, John “shall

be entitled to a civil standby officer to forcibly remove [her].” Finally, the arbitrator

granted John the “sole decision making on the sale process for the residence.”

       On July 21, 2020, the trial court confirmed all three of the arbitration awards and

entered judgment in favor of John. Kathryn did not appeal this order.

       On September 16, 2020, John sought a writ of restitution from the trial court to

forcibly remove Kathryn from the home. After briefing, on October 8, the trial court

ordered that a writ of restitution be issued. After the sheriff refused to serve the writ due

to a scrivener’s error, an amended writ was issued on November 9, 2020. The

amended writ was consistent with the sheriff’s Covid-19 policy of allowing an additional

30 days to execute the writ. The sheriff served, but did not execute, the writ on

November 17, 2020.

       The same day that the sheriff served the writ, Kathryn posted a supersedeas

bond with the trial court to stay the writ pending appeal. Kathryn’s counsel contacted

the sheriff, informing them that the bond stayed the matter. Relying on RAP 8.1(b)(2), 2

the sheriff agreed not to enforce the writ.

       On December 23, 2020, John moved to extend the writ, dissolve the stay of

enforcement, and assess terms for contempt. On January 8, 2021, the court denied


       2RAP 8.1(b)(2) states:
       Except where prohibited by statute, a party may obtain a stay of enforcement of a
       decision affecting rights to possession, ownership or use of real property or of tangible
       personal property, or intangible personal property, by filing in the trial court a
       supersedeas bond or cash, or alternate security approved by the trial court pursuant to
       subsection (b)(4).


                                                   -3-
No. 81966-6-I/4


John’s motion, finding that Kathryn had stayed the writ pending appeal by posting the

supersedeas bond.

        This appeal follows.

                                                 ANALYSIS

        A. Writ of Restitution

        Kathryn argues first that the trial court erred in granting a writ of restitution

outside an action under the forcible entry and unlawful detainer statute, ch. 59.12

RCW. 3 We disagree.

        A court’s authority to enforce its orders is well settled by Washington statute.

“every court of justice has power . . . to compel obedience to its judgments, decrees,

orders and process, and to the orders of a judge out of court, in an action, suit or

proceeding pending therein.” RCW 2.28.010(4). Further, “[e]very judicial officer has

power . . . to compel obedience to his or her lawful orders as provided by law.” RCW

2.28.060(2). When no proceeding is prescribed, a court may draw from its implied

powers to compel obedience:

        When jurisdiction is, by the Constitution of this state, or by statute,
        conferred on a court or judicial officer all the means to carry it into effect
        are also given; and in the exercise of the jurisdiction, if the course of
        proceeding is not specifically pointed out by statute, any suitable process
          3 Kathryn’s briefing argues that the trial court lacked “subject matter jurisdiction” to issue the writ

of restitution. She is incorrect. Subject matter jurisdiction “refers to the court, in which a party files a suit
or a motion, being the correct court for the type of suit or character of a motion.” In re Estate of Reugh,
10 Wn. App. 2d 20, 48, 447 P.3d 544 (2019). “Superior courts are courts of general jurisdiction” and thus
have “the power to hear and determine all matters, legal and equitable, . . . except in so far as these
powers have been expressly denied.” In re Marriage of Thurston, 92 Wn. App. 494, 498, 963 P.2d 947
(1998). The controlling question when determining subject matter jurisdiction is “whether the court
possessed the authority to adjudicate the type of controversy involved in the action.” Ronald Wastewater
Dist. v. Olympic View Water and Sewer Dist., 196 Wn.2d 353, 372, 474 P.3d 547 (2020). Here, the type
of controversy is the Cox’s dissolution proceeding. It is well understood that the trial court has subject
matter jurisdiction over this type of controversy. See Farmer v. Farmer, 172 Wn.2d 616, 624, 259 P.3d
256 (2011) (“Dissolution proceedings invoke the court’s equitable jurisdiction.”).



                                                       -4-
No. 81966-6-I/5


       or mode of proceeding may be adopted which may appear most
       conformable to the spirit of the laws.

RCW 2.28.150.

       The Washington Supreme Court expounded on the implied powers to compel

obedience during dissolution proceedings in Robinson v. Robinson, 37 Wn.2d 511, 516,

225 P.2d 411 (1950):

       It is inconceivable that a court in a [dissolution] proceeding can divide the
       property between the parties and yet have no power to make that division
       effective if the parties are recalcitrant. . . . If a court in equity could not
       enforce its decrees, obviously the court would be rendered impotent and
       we would have neither law nor order but every one could do as he or she
       pleased. Of course, such a situation cannot be countenanced by the
       courts for a moment.

       Kathryn’s recalcitrance put the trial court in just such a situation. The trial court

ordered the sale of the marital home within 90 days of the entry of its dissolution order.

Over four years later and after three arbitrations, the appointment of a special master,

and potential threat of removal by sheriff, Kathryn remains in the home in direct

disobedience of the trial court’s order. As such, the trial court selected what, within its

equitable discretion, it believed to be a suitable process for enforcing its order: a writ of

restitution.

       While it is true that the trial court did not follow the statutory process under

forcible entry and unlawful detainer statute, ch. 59.12 RCW, it did not need to. Title 59

RCW addresses landlord and tenant rights. Here, until the family home is sold, the

Coxes own the property as tenants in common. As such, John is not Kathryn’s landlord

and cannot bring and unlawful detain action under ch. 59.12 RCW. While the unlawful

detainer statute, RCW 59.12.090, does allow a plaintiff landlord to seek a writ of

restitution to restore the property to the plaintiff, there is no authority for the proposition

                                              -5-
No. 81966-6-I/6


that a writ of restitution is only available under ch. 59.12 RCW. By entering a writ of

restitution the trial court chose an equitable remedy that allowed it to effectuate its order

using a process familiar both to the court as well as the sheriff’s office serving and

enforcing the writ.

       B. Contempt and Injunctive Relief

       Kathryn also argues that the trial court lacked authority to issue a writ of

restitution: (1) outside the statutory process for contempt under RCW 7.21.040 and (2)

outside the statutory provisions for injunctive relief under ch. 7.40 RCW. Both

arguments fail. While the trial court found Kathryn in contempt, 4 as discussed above,

the writ of restitution was properly issued under the trial court’s equitable power to

enforce the dissolution decree. The trial court did not issue the writ of restitution as a

remedy for either contempt or for injunctive relief.

       Affirmed.




WE CONCUR:




       4 We uphold a finding of contempt “as long as a proper basis can be found.” State v. Hobble, 126
Wn.2d 283, 291, 892 P.2d 85 (1995). The record offers ample bases to find Kathryn in contempt. After
disobeying multiple trial court orders and impeding the sale of the marital home for over four years,
Kathryn’s actions support the trial court’s contempt finding.


                                                  -6-